Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination does not teach or suggest the limitations of instant independent claim 1, particularly:
A control system for an air outlet of a vehicle air conditioner and comprising a motor, a first clutch and a second clutch, wherein the air outlet includes a horizontal vane, a longitudinal vane, and a ventilation door, the first clutch contains a first element from a group including the horizontal vane, the longitudinal vane, and an opening degree of the ventilation door, and the second clutch controls a different second element of this group, the motor is adapted to engage respectively with the first and second clutches and to adjust the first element when engaging the first clutch and the second element when engaging with the second clutch.

US Patent No. 9,188,352 B2 to Wiese teaches in fig. 11, shown below, and in col. 11, lines 7-21, a louver control mechanism in which a motor (102) drives an engaging arm (120 and 124) to engage with a slide coupling (126) equivalent to one of the claimed clutches translate the motion of the motor to a plurality of horizontal vanes (34) of the louver of an air outlet, but does not teach the engagement arm of the motor respectively engaging with a plurality of different clutches coupled the motor to control the motion of different vanes of the air outlet as taught in instant independent claim 1.

    PNG
    media_image1.png
    852
    589
    media_image1.png
    Greyscale

US Patent No. 5660,586 to Chiu et al. teaches in fig. 5, shown below, and in col. 3, lines 19-41, an air director mechanism (51) including horizontal vanes (52) and vertical vanes (53) and including teaches each having a separate driving couplings (shown in fig. 5) equivalent to the clutches of the present invention, but does not teach the use of a single motor selectively engaging with the respective couplings to drive the horizontal or the vertical vanes, instead teaching the use of two drive motors (71 and 72) respectively coupled to the horizontal vanes (52) and vertical vanes (53). 

    PNG
    media_image2.png
    536
    743
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        6 May 2022
/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763